Case 2:09-cr-14007-KMM Document 704 Entered on FLSD Docket 08/31/2021 Page 1 of 13




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 09-CR-14007-MOORE


   UNITED STATES OF AMERICA

   vs.

   JEAN CLAUDY POLANCO,
        Defendant.
                                              /

               GOVERNMENT’S RESPONSE TO DEFENDANT’S
         MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE
           COMES NOW the United States of America, by and through the undersigned Assistant

   United States Attorney, and hereby respectfully files this response to the defendant=s Motion for

   Early Termination of his Supervised Release Term.            In preparation for the Government’s

   response the undersigned spoke with the United States Probation Officer assigned to the

   defendant’s supervision. The Government objects to the early termination of the defendant’s

   term of supervised release at this time and respectfully submits that the defendant’s motion should

   be denied. The United States relies on the following factual and legal support for this position.

                                      FACTUAL BACKGROUND

           On November 19, 2008, the Florida Department of Law Enforcement (FDLE), along with

   the St. Lucie County Sheriff's Office, the State Attorney's Office, the Bureau of Alcohol Tobacco

   Firearms (ATF), and the Drug Enforcement Administration (DEA), started a state wire intercept

   on the cellular telephones of Todd Jackson, Sr., Todd Jackson, Jr. and Quentin Dixon.           Based

   upon state and federal wire taps, controlled purchases of illegal narcotics, surveillance, confidential

   informant information, and post arrest statements, the investigation ultimately revealed that a
Case 2:09-cr-14007-KMM Document 704 Entered on FLSD Docket 08/31/2021 Page 2 of 13




   cocaine trafficking organization was operating in Brevard County, St. Lucie County, Palm Beach

   County, and Broward County, Florida.

          Throughout the course of the investigation, it was learned that Todd Jackson, Sr. controlled

   and was responsible for the distribution of a large amount of cocaine hydrochloride, cocaine base,

   commonly referred to as “crack” cocaine, and MDMA pills throughout St. Lucie and Brevard

   Counties. Thousands of telephone calls were intercepted during the investigation, some of which

   established that Jackson, Sr. had two main individuals, Quentin Dixon and Todd Jackson, Jr., who

   acted at his direction and assisted with the organization's operations including the purchase and

   distribution of cocaine. Dixon was captured on hundreds of calls arranging for the purchase,

   cutting, packaging, and distribution of cocaine hydrochloride, as well as crack cocaine. During

   those calls, Jackson, Sr. instructed Dixon on how to break open the kilograms of powder cocaine,

   add cutting material to the cocaine hydrochloride to increase his profit base, how to cook the

   powder into crack cocaine, and how much his profit base ought to be. Dixon assisted Jackson, Sr.

   by driving to the source in Broward County to pick up cocaine, delivering the cocaine to Jackson,

   Sr. and also delivering money from Jackson, Sr. to the source. Jackson, Jr. was also captured on

   hundreds of calls arranging for the purchase, cutting, packaging, and distribution of cocaine

   hydrochloride, as well as crack cocaine. During those calls, Jackson, Sr. clearly used his son as a

   distributor of cocaine and instructed him on how to work with Dixon to increase his profit margin.

          Both Dixon and Jackson, Jr. had individuals who assisted with the distribution of cocaine.

   David Duvall purchased drugs from Jackson, Jr. and assisted the organization by cooking powder

   cocaine into crack for distribution, and then distributing the cocaine. Lorenza Harriell assisted




                                                   2
Case 2:09-cr-14007-KMM Document 704 Entered on FLSD Docket 08/31/2021 Page 3 of 13




   Dixon with the distribution of cocaine and also went with Dixon on at least one occasion to

   Broward County to pick up cocaine from their source. Harriell also purchased cocaine from Dixon.

          The investigation revealed that Michael Lemonious was the source of MDMA pills for

   both Jackson, Sr. and Jackson, Jr.   A number of telephone calls and text messages established the

   purchase of 500 pills by Jackson, Sr. and the attempted purchase of 500 pills by Jackson, Jr.

   However, after delivering the pills to Jackson, Sr. and prior to the delivery to Jackson, Jr.,

   Lemonious was arrested by state authorities for trafficking in MDMA.

          A number of intercepted telephone calls established that Lemonious arranged for the sale

   of 616 grams of cocaine hydrochloride to Dixon for $18,500. However, when Dixon traveled to

   Palm Beach County to pick up the cocaine, the money was stolen from his unoccupied vehicle.

   Based upon the intercepted telephone calls surrounding this event, it appears that Lemonious had

   additional individuals present at the pick up location and he was responsible for the theft of the

   money from Dixon.

          In January of 2009, intercepted telephone calls established that Jackson, Sr. and Dixon

   were making arrangements to purchase cocaine from their source in Broward County. On January

   26, 2009, surveillance was established on Dixon, and he was followed to Broward County where

   he purchased three kilograms of cocaine (according to Dixon, one was for himself and two were

   for Jackson, Sr.). Surveillance teams followed Dixon back to St. Lucie County. After observing

   Dixon and Jackson, Sr. arrive at their stash house location at 5007 Sanibel Avenue, Fort Pierce,

   agents executed a state search warrant for that home. During a search of the residence agents found

   and seized three kilograms of cocaine powder and a drug ledger. Dixon and Jackson, Sr. were

   arrested at that time for state drug trafficking charges.

                                                     3
Case 2:09-cr-14007-KMM Document 704 Entered on FLSD Docket 08/31/2021 Page 4 of 13




             Jackson, Sr. provided a post arrest statement admitting that he sold drugs in the past to

   supplement his income. He stated he did not bring the kilos recovered during the search of the

   residence. He stated that if he liked what he saw he probably would have taken the two kilograms

   to "hustle." As stated in the stipulated factual proffer, he also admitted that members of the narcotic

   trafficking organization purchased cocaine from him on a regular basis. The members of the

   organization would then process, package, and distribute the cocaine.

             Dixon agreed to speak with law enforcement and advised agents that he transported the

   cocaine to the residence and the cocaine came from south Florida. He stated that he only purchased

   one kilogram of cocaine and the other two kilograms of cocaine did not belong to him. He also

   stated that for approximately the past year or so he had purchased drugs and broken them down to

   ounce quantities for sale in order to supplement his income.      Dixon agreed to cooperate, and he

   confirmed he had repeatedly purchased kilogram amounts of cocaine from Frank Pierre over the

   past one to two years. Specifically, Dixon stated he purchased approximately four kilograms of

   cocaine in December 2008, and approximately three kilograms of cocaine in January 2009 from

   Pierre.

             During the course of this investigation, Jackson, Sr.'s source of supply was identified as

   Pierre. On a number of occasions, Jackson, Sr. and Dixon had telephone conversations with Pierre

   in reference to amounts, delivery dates and prices of cocaine. Arrangements would then be made

   for the pickup of the cocaine either by Jackson, Sr. or Dixon. Jackson, Sr. and/or Dixon would

   purchase their cocaine from Pierre and then transport the cocaine to their "stash locations" in St.

   Lucie County and Brevard County, to store the cocaine.




                                                     4
Case 2:09-cr-14007-KMM Document 704 Entered on FLSD Docket 08/31/2021 Page 5 of 13




          A toll analysis of the telephone listings utilized by Jackson, Sr. and Dixon revealed they

   communicated on a regular basis regarding Pierre. In addition, a review of Pierre's telephone calls

   intercepted after the arrest of Jackson, Sr. and Dixon, confirmed Pierre had additional amounts of

   cocaine hydrochloride available for sale. During those telephone calls, Pierre could be heard

   stating he had additional amounts of cocaine available for sale and making arrangements for the

   sale of cocaine. Pierre was also heard making arrangements to purchase additional cocaine for

   large sums of U.S. currency, and arrangements to collect large sums of U.S. currency from several

   different persons.

          From approximately the end of March until the end of May 2009, intercepted telephone

   calls establish that Pierre was out of cocaine and he was eagerly attempting to purchase additional

   kilogram quantities of cocaine. Pierre's source of supply was identified as Jean Claudy Polanco.

   Intercepted telephone calls established that Pierre was arranging for the purchase of cocaine from

   Polanco and that Polanco was making arrangements for a large shipment of cocaine from the

   islands.

          On May 25, 2009, intercepted telephone calls confirmed that the shipment of cocaine was

   going to be delivered on May 26, 2009. On May 25, 2009, a number of conversations were

   captured between Polanco and Parson Exana during which the following conversations took place.

   At approximately 3:00 p.m. Polanco asked Exana, "What's the word?" Exana responded, "relaxin,

   good news?" Polanco stated, "Not yet." Exana stated, "On standby" and asked about a truck. At

   approximately 10:00 p.m. Exana told Polanco the guys just called and said six a.m. Exana also

   asked Polanco to find a truck. At approximately 10:55 p.m. Polanco asked Pierre for assistance in




                                                   5
Case 2:09-cr-14007-KMM Document 704 Entered on FLSD Docket 08/31/2021 Page 6 of 13




   locating a van. At approximately 11:00 p.m. Polanco told Exana he found a van and would meet

   him in the morning.

          On May 26, 2009, at approximately 6:00 a.m., Exana told Polanco the guys did not call

   yet, he would call them right now. Polanco told Exana to call him back. At approximately 6:43

   a.m., Exana told Polanco that he just took the freeway and he would call him when he got closer.

   Surveillance followed Polanco from Broward County to Jupiter, Florida, and followed the van

   Polanco had arranged to transport the cocaine. Upon arrival at the Home Depot off of Indiantown

   Road, surveillance watched Polanco drive around the parking lot a number of times in what

   appeared to be counter surveillance.    Ultimately, Exana arrived at the same location in Jupiter

   with another individual, Mark Pinder.

          During this same time frame, Immigration and Customs Enforcement and DEA agents in

   West Palm Beach, Florida were investigating the importation of cocaine from the Bahamas using

   a confidential source (CS).     During the course of that investigation the CS introduced an

   undercover officer (UC) to Mark Pinder. Ultimately, arrangements were made for the importation

   of hundreds of kilograms of cocaine from the Bahamas to Jupiter by boat. The boat arrived in

   Jupiter, Florida on the morning of May 26, 2009. Based upon the prior agreement between Pinder

   and the CS, Pinder and Exana parked a black Expedition, to be used to pick up the cocaine, with

   the keys still inside the vehicle, in the parking lot of the Dunkin Donuts off of Indiantown Road in

   Jupiter. Pinder and Exana then went into the Dunkin Donuts. The CS then arrived at that location,

   got into the Expedition and drove it to a predetermined location. Nine duffel bags containing 297

   kilograms of cocaine were loaded into the Expedition. This cocaine was a combination of the

   cocaine from the instant offense and a second conspiracy in which Exana was involved. At

                                                    6
Case 2:09-cr-14007-KMM Document 704 Entered on FLSD Docket 08/31/2021 Page 7 of 13




   approximately 8:50 a.m., the CS then drove the Expedition to the pre-determined location of the

   parking lot of the Home Depot off of Indiantown Road in Jupiter, parked the truck and left the

   area. Pinder and Exana then arrived at the Home Depot parking lot. Exana exited Pinder's car,

   approached and entered the Expedition. Both Pinder and Exana were then taken into custody and

   charged with conspiracy to import cocaine in case number 09-80063-CR-MIDDLEBROOKS in

   West Palm Beach, Florida.

           During this time frame, Polanco received a call from the driver of the van with whom he

   had arranged to pick up his portion of the shipment of cocaine. The driver informed him that he

   was being followed and wanted to meet face to face.                  Surveillance observed the face-to-face

   meeting between Polanco and the driver of the van. During this meeting the driver of the van again

   informed Polanco he was being followed. Shortly thereafter, Polanco left the area and drove south

   at a high rate of speed. Ultimately, on May 26, 2009, both Pierre and Polanco were arrested.

           Following his arrest, Pierre admitted he had been buying cocaine hydrochloride from

   Polanco for approximately the past two years. 1 Pierre explained that in the beginning of his

   relationship with Polanco, for approximately the first six months, he purchased approximately one

   to two kilograms of cocaine hydrochloride per week. After the six-month period of time, he worked

   his way up to purchasing approximately 20-25 kilograms of cocaine hydrochloride per month from

   Polanco. Pierre stated that on January 9, 2009, he received a shipment of approximately 50

   kilograms of cocaine hydrochloride from Polanco.                 Pierre also stated that approximately one

   week later he sold Jackson, Sr. three kilograms of cocaine. Pierre also admitted that Jackson, Sr.




   1 Prior to trial, Pierre filed a motion to suppress his post arrest statement based upon his invocation of his Fifth
   Amendment right to counsel. The Government agreed not to use Pierre’s statement in its case in chief at trial.
                                                            7
Case 2:09-cr-14007-KMM Document 704 Entered on FLSD Docket 08/31/2021 Page 8 of 13




   and Dixon were regular customers of his. He stated that on January 26, 2009, he sold three

   kilograms of cocaine to Dixon. In addition, Pierre stated that he knew that a portion of the three

   kilograms of cocaine hydrochloride were to be delivered to Jackson, Sr., and he admitted that the

   three kilograms of cocaine hydrochloride sold to Dixon on January 26, 2009, came from the 50-

   kilogram shipment received from Polanco on January 9, 2009.

           In a post arrest statement Polanco admitted to meeting with Pierre at Pierre's residence and

   making arrangements for the van. He also admitted that he was at the Jupiter location on the

   morning of May 26, 2009, for Pierre, and to knowing Exana.       He attempted to shift the blame to

   Pierre by saying that he (Polanco) agreed to introduce Pierre to Exana because Pierre was

   “hurting.”

           During the course of this investigation, there were controlled buys of drugs, a number of

   traffic stops, and several search warrants were executed. As a result of this investigation, in

   addition to the cocaine seized on May 26, 2009, 3,098 grams of cocaine, 109 grams of cocaine

   base, over 1,800 suspected MDMA pills, $130,152 in cash, 12 vehicles, and three firearms were

   seized. The three firearms were seized during the execution of the search warrant at Jackson, Sr.'s

   home.

                                  PROCEDURAL BACKGROUND

           On January 27, 2009, a complaint was filed, and arrest warrants were issued for Todd

   Jackson, Sr. and Quentin Dixon. Dixon was arrested on February 10, 2009, and an Indictment was

   returned on February 12, 2009. A Superseding Indictment was returned on March 19, 2009, as to

   those two defendants. On April 15, 2009, Todd Jackson, Sr. was arrested. On May 26, 2009, Pierre

   and Jean Claudy Polanco were arrested and a complaint was filed on May 27, 2009.        On June 4,

                                                    8
Case 2:09-cr-14007-KMM Document 704 Entered on FLSD Docket 08/31/2021 Page 9 of 13




   2009, a Second Superseding Indictment was filed to include those two defendants, along with Todd

   Jackson, Jr., David Duvall, Lorenza David Harriell, Michael Lemonious and Parson Exana.

   Lemonious was arrested on June 8, 2009, Harriell was arrested on July 9, 2009, Todd Jackson, Jr.

   was arrested on July 10, 2009, and Exana was arrested on July 21, 2009.

          On February 19, 2010, the defendant pled guilty to Count One of the Fourth Superseding

   Indictment which charged him with Conspiracy to Possess with Intent to Distribute five kilograms

   of more of cocaine, in violation of Title 21, United States Code, Sections 841(a)(1) and 846. As

   part of the written plea agreement, the Government agreed to dismiss Counts Six and Seven after

   sentencing, the Government agreed not to file a Section 851 enhancement, the Government agreed

   to recommend a three-level reduction for acceptance of responsibility, the defendant agreed to

   forfeit $447,936 in U.S. currency, the parties agreed to jointly recommend a two-level

   enhancement for the defendant’s role, and the defendant agreed to waive his appellate rights.

   While not in the written plea agreement, the defendant also agreed to cooperate with the

   Government and testified at the trial of co-defendant Pierre.

          As outlined in the Pre-Sentence Investigation Report (PSI), the defendant was involved in

   the conspiracy from October 1, 2008 until May 26, 2009 and was the source of supply of cocaine

   for Pierre of at least 447 kilograms of cocaine. The PSI outlined that the guideline for Count One,

   a 21 U.S.C. §§ 846 and 841(a)(1) offense, was found in § 2D1.1(a)(5) of the guidelines. That

   section provided that an offense involving possession with intent to distribute 150 kilograms or

   more of cocaine had a base offense level of 38. The defendant was responsible for 447 kilograms

   of cocaine. Because the defendant was a manager or supervisor, but not a leader of criminal

   activity that involved five or more participants or was otherwise extensive, the offense level was

                                                    9
Case 2:09-cr-14007-KMM Document 704 Entered on FLSD Docket 08/31/2021 Page 10 of 13




   increased by three levels pursuant to § 3B1.1(a). The defendant also received a three-level

   reduction for acceptance of responsibility. As a result, the total offense level was 38. The

   defendant had a total of one criminal history point and a criminal history category of I (Chapter

   Five, Part A).

          As to Count One, the minimum term of imprisonment was ten years and the maximum

   term was life, pursuant to 21 U.S.C. § 841(b)(1)(A). Based upon the guideline calculations

   outlined above, the resulting total offense level was 38 and the criminal history category was a I.

   As such, the defendant’s guideline imprisonment range was 235-293. On June 7, 2010, the

   defendant was sentenced to 235 months imprisonment. On March 8, 2011, the defendant was re-

   sentenced based upon his cooperation and his sentence was reduced to 156 months imprisonment.

                                              DISCUSSION

          The defendant commenced supervised release on June 22, 2018 and is scheduled to be

   supervised through June 21, 2023. Per the United States Probation Officer, the defendant has

   remained in compliance, and is currently being supervised on a Low-Risk caseload which provides

   the lowest form of supervision offered in this district. The defendant resides alone at his Margate

   residence, and reported to the USPO in April 2020, that his wife and three children moved to the

   Ocala area, but they are in frequent contact. He has maintained employment at PS Auto

   Enterprises Incorporated, Miramar, and his duties include sales, attending vehicle auctions, and

   marketing. He is also employed as an Uber driver.

          While the defendant appears to be in compliance with the conditions of his term of

   supervised release and should be commended for his efforts, given the gravity of the defendant’s

   role in the underlying offense as outlined above, the size of the drug trafficking organization

                                                   10
Case 2:09-cr-14007-KMM Document 704 Entered on FLSD Docket 08/31/2021 Page 11 of 13




   including the importation of kilogram quantities of cocaine, the incredibly significant amount of

   cocaine hydrochloride for which the defendant was responsible for distributing, the defendant’s

   prior criminal history, as well as the fact that the defendant has only completed three years of his

   supervised release term, the undersigned respectfully submits that the defendant’s motion should

   be denied at this time.

                                            CONCLUSION

          WHEREFORE, based upon the reasons set forth above, the United States respectfully

   submits that the defendant’s motion for early termination of his supervised release term should

   be denied.

                                                        Respectfully Submitted,

                                                        JUAN ANTONIO GONZALEZ
                                                        ACTING UNITED STATES ATTORNEY

                                                 By:    s/Jennifer C. Nucci
                                                        Jennifer C. Nucci (FL Bar No. 171700)
                                                        Assistant U.S. Attorney
                                                        jennifer.nucci@usdoj.gov
                                                        500 S. Australian Avenue, Suite 400
                                                        West Palm Beach, Florida 33401
                                                        TEL: (561) 820-8711
                                                        FAX: (561) 805-9846




                                                   11
Case 2:09-cr-14007-KMM Document 704 Entered on FLSD Docket 08/31/2021 Page 12 of 13




                                   CERTIFICATE OF SERVICE


           I hereby certify that on August 31, 2021, I electronically filed the foregoing document with
   the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
   this day on all counsel of record or pro se parties identified on the attached Service List in the
   manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or
   in some other authorized manner for those counsel or parties who are not authorized to receive
   electronically Notices of Electronic Filing.



                                                        s/Jennifer C. Nucci
                                                        Jennifer C. Nucci (FL Bar No. 171700)
                                                        Assistant U.S. Attorney




                                                   12
Case 2:09-cr-14007-KMM Document 704 Entered on FLSD Docket 08/31/2021 Page 13 of 13




                                         SERVICE LIST

               UNITED STATES OF AMERICA vs. JEAN CLAUDY POLANCO
                               Case No. 09-CR-14007-MOORE
                    United States District Court, Southern District of Florida


   Jennifer C. Nucci
   Assistant U.S. Attorney
   jennifer.nucci@usdoj.gov
   500 S. Australian Avenue, Suite 400
   West Palm Beach, Florida 33401
   TEL: (561) 820-8711
   FAX: (561) 805-9846
   Attorney for the Government
   Method of Service: CM/ECF


    Sebastian Cotrone, Esq.
    The Law Office of Cotrone & Cotrone, PA
    509 S.E. 9th Street
    Fort Lauderdale, Florida 33316
    Method of Service: CM/ECF




                                              13
